UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 AMENDMENT NO. 8 Casey’s General Stores, Inc. (Name of Subject Company) Casey’s General Stores, Inc. (Name of Person Filing Statement) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number of Class of Securities) William J. Walljasper Senior Vice President and Chief Financial Officer Casey’s General Stores, Inc. One Convenience Blvd. P.O. Box 3001 Ankeny, Iowa 50021-8045 Telephone: (515)965-6100 (Name, address and telephone number of persons authorized to receive notices and communications on behalf of the person filing statement) Copies to: Allen Finkelson,Esq. George F. Schoen,Esq. Cravath, Swaine& Moore LLP Worldwide Plaza 825 Eighth Avenue New York, New York 10019 Telephone: (212)474-1000 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No.8 to the Solicitation/Recommendation Statement on Schedule 14D-9 (this “Amendment”) is filed by Casey’s General Stores, Inc. (“Casey’s”), an Iowa corporation.This Amendment amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 filed with the Securities and Exchange Commission on June 8, 2010, as amended (together with any amendments and supplements thereto, the “Schedule 14D-9”), and relates to the unsolicited offer by Alimentation Couche-Tard Inc., a corporation incorporated under the laws of the province of Québec, Canada (“Couche-Tard”), through its indirect wholly owned subsidiary, ACT Acquisition Sub, Inc., an Iowa corporation, as disclosed in the Tender Offer Statement on Schedule TO dated June 2, 2010, as amended, to purchase all outstanding shares of common stock, no par value per share, of Casey’s (“Casey’s Common Shares”), together with the associated Rights, for $36.00 per Casey’s Common Share in cash, upon the terms and subject to the conditions set forth in Couche-Tard’s Offer to Purchase dated June 2, 2010, as amended, and the related Letter of Transmittal. Except as otherwise set forth below, the information set forth in the Schedule 14D-9 remains unchanged and is incorporated herein by reference as relevant to the items in this Amendment.Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Schedule 14D-9. ITEM 8.ADDITIONAL INFORMATION “Item 8. Additional Information” of the Schedule 14D-9 is hereby amended and supplemented by inserting the following sectionbefore the section entitled “Forward-Looking Statements”: Annual Meeting of Stockholders Casey’s intends to use a white proxy card in connection with the 2010 annual meeting of Casey’s shareholders. ITEM9.EXHIBITS Item 9 of the Schedule 14D-9 is hereby amended and supplemented by adding the following thereto: Exhibit Number Description (a)(10) Press release issued by Casey’s General Stores, Inc., dated July 12, 2010 (incorporated by reference to Exhibit99.1 to the Form 8-K filed by Casey’s General Stores, Inc. on July 12, 2010). (a)(11) Employee communication, dated July 12, 2010 (incorporated by reference to Exhibit99.2 to the Form 8-K filed by Casey’s General Stores, Inc. on July 12, 2010). 1 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. CASEY'S GENERAL STORES, INC. By: /s/ Robert J. Myers Name: Robert J. Myers Title: President and Chief Executive Officer Date: July 12, 2010 EXHIBITINDEX Exhibit Number Description (a)(10) Press release issued by Casey’s General Stores, Inc., dated July 12, 2010 (incorporated by reference to Exhibit99.1 to the Form 8-K filed by Casey’s General Stores, Inc. on July 12, 2010). (a)(11) Employee communication, dated July 12, 2010 (incorporated by reference to Exhibit99.2 to the Form 8-K filed by Casey’s General Stores, Inc. on July 12, 2010).
